DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 7-19, in the reply filed on 10 December 2021 is acknowledged. 
Claims 1-6 have been withdrawn.
Claims 7, 8, 11-15 and 17-19 are presented for examination on the merits.
Claims 9, 10 and 16 are missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rendered vague and indefinite by the term “apple fruit/peel”. Does the term mean either the peel or fruit of an apple or both? Does the term encompass the entire fruit, which would include fruit, peel, seeds, stem etc.? 

Similarly, Vitus vinifera is the latinized botanical species name for grapes, which includes 5000 to 10,000 varieties. 
Claims 13, 14 and 17-19 are rendered vague and indefinite by the phrase “when administered to a healthy adult”.  Does this mean that the recited step of “administering to the subject” of the independent claims is to a “healthy adult” or simply a statement of an intended result of when administration is to a healthy adult. Furthermore, it is unclear what is the subject group: a healthy subject or one in need to mood alteration. For example, is the subject group the same of claim 13 and 14? Or is the subject group of claim 13 in need of increased positive mood state and the subject group of claim 14 in need of decreased negative mood state? How can one be in such need of mood state alterations be considered a “healthy” subject? Appropriate clarification is required.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). Given the indefiniteness of the claims, particularly in reference to the subject group, a precise interpretation is difficult. 
The claims under examination are directed to a method “of altering the mood state of a subject” containing the single positively recited step of “administering to the subject an effective amount of a nutritional supplement”. As stated above, it is unclear that the “subject” limits the patient group in any way from the general population. Furthermore, the intended result of altering the mood of the subject is simply a result of the administration of the composition containing the three extract and does not effectively limit the claim (see e.g. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
Thus the BRI of the instant claims are a method of treating a healthy subject comprising the step of administering a composition comprising inter alia extracts of pine bark, grape seed and apple peel or fruit.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 7, 8, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. (US 9,028,890) in view of Ku et al (2008).
Ferrari teaches a nutritional supplement comprising: plant material from pine bark; and plant material from apple fruit/peel and plant material from grape seed and method of using it to treat sexual dysfunction. Ferrari further teaches wherein the nutritional supplement is effective for increasing positive mood state (see entire document, including e.g., col 4, In 62-65; col 13 In 47-52; col 29, ln 31-33; col 30 In 54-56; table 2).
The cited reference does not explicitly disclose the use of Pinus radiata (or Monterey pin) as the source of the pine bark extract.
Ku et al. beneficially discloses that hot water extracts (HWEs) from Pinus radiata bark have a potent antioxidant activity and high polyphenol content as well as that the potent antiradical activity of HWE from pine barks was significantly dependent on proanthocyanidin (PA) content in each bark. The main constituents of HWE have been identified as phenolic acids (protocatechuic acid), flavonoids (taxifolin, non-gallate catechin, quercetin) and a large amount of PA, implying its potential as a potent antioxidant. The chemical composition of HWE was very similar to that of the commercially traded Pycnogenol.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further include Pinus radiata bark extract within the .

Claims 7, 8, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frontela-Saseta et al. (2011) and Kaur et al. (2008) and Veeriah et al. (2006).
Frontela-Saseta et beneficially teach that pine bark extract has been demonstrated to have antioxidant properties mainly attributed to its phenolic constituents and it has been reported to be significantly antiinflammatory, antimutagenic and anticarcinogenic. The study examined the effect of in vitro gastrointestinal digestion on the antioxidant and antiproliferative effect of fruit juices enriched with a commercial pine bark extract (Pycnogenol) on a colon carcinoma cell line (Caco-2). Pycnogenol enrichment led to a high antiproliferative effect between 24 and 72 h of incubation with undigested pineapple juice compared with the non-enriched juice. It was concluded that Pycnogenol provides a source of phenolic compounds with high stability to in vitro gastrointestinal conditions.
Kaur et al. (2008) beneficially teach that approach to control colorectal cancer (CRC) is its preventive intervention by dietary agents or those consumed as supplements. Grape seed extract (GSE) is one such supplement widely consumed by humans for its several health benefits. GSE inhibits CRC cell HT29 growth in culture and nude mice xenograft. Since GSE is available commercially through different 
Veeriah et al. beneficially disclose that apples contain significant amounts of flavonoids with antioxidative potential. It was reported that apple flavonoids from an apple extract (AE) inhibit colon cancer cell growth and significantly modulate expression of genes related to xenobiotic metabolism. On the basis of the pattern of differential gene expression found, it was concluded that apple flavonoids modulate toxicological defense against colon cancer risk factors. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons: each of the extracts is known independently to be effective against colon cancer.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  
Thus it is reasonable to presume that one would combine the specific extracts and administer to a person in need of treatment, which would include those suffering from colon cancer as well a prophylactically to healthy individuals. While the cited references do not explicitly disclose mood state alteration, such would be a result of effective treatment of colon cancer. Such a person would have a mood enhanced by such effective treatment.

The cited references do not specifically teach using the extracts in the amounts claimed by applicant. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary 
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655